Citation Nr: 0126747	
Decision Date: 11/27/01    Archive Date: 12/03/01

DOCKET NO.  97-29 055A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
avascular necrosis.

2.  Entitlement to service connection for avascular necrosis.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for avascular necrosis.  

The Board sought out an opinion from an independent medical 
expert, as permitted under 38 U.S.C.A. § 7109.  That opinion 
is dated in May 2001. Thereafter, the veteran and his 
representative were provided a copy of that opinion, and 
given an opportunity to respond.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed and the veteran has 
been appropriately notified of the evidence necessary to 
substantiate his claim.

2.  The April 1982 Board decision, the November 1987 rating 
decision, and the February 1988 rating decision which denied 
service connection for avascular necrosis are final.

3.  The evidence submitted subsequent to the February 1988 
rating decision bears directly and substantially upon the 
specific matter under consideration and by itself and in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for avascular necrosis.

4.  The veteran's avascular necrosis is shown by the medical 
evidence to be the result of steroid treatment administered 
for his service-connected contact dermatitis.


CONCLUSIONS OF LAW

1.  The April 1982 Board decision, the November 1987 rating 
decision, and the February 1988 rating decision which denied 
service connection for avascular necrosis are final.  
38 U.S.C.A. §§ 7104, 7105 (West 1991); 38 C.F.R. § 3.104 
(2001).

2.  The evidence received subsequent to the February 1988 
rating decision is new and material and serves to reopen the 
veteran's claim of entitlement to service connection for 
avascular necrosis.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991); 38 C.F.R. § 3.156, as in effect prior to August 29, 
2001.

3.  Avascular necrosis is proximately due to or the result of 
medication administered to the veteran as a result of his 
service-connected contact dermatitis.  38 U.S.C.A. §§ 1110, 
1153, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.306, 3.310 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
avascular necrosis.

The claimant contends that new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for avascular necrosis.

Prior decisions of the Board and the RO are final and may be 
reopened only upon receipt of additional evidence which, 
under applicable statutory and regulatory provisions, is both 
new and material so as to warrant revision of the previous 
decision.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 
2001).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than merely redundant and cumulative, in that it 
presents new information.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1990).  When determining whether the claimant has 
submitted new and material evidence to reopen the claim, 
consideration must be given to all of the evidence submitted 
since the last final denial of the claim.  Evans v. Brown, 9 
Vet. App. 273 (1996); Glynn v. Brown, 6 Vet. App. 523 (1994).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

New and material evidence means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).

The Board recognizes that the regulation regarding new and 
material evidence has been amended, effective August 29, 
2001.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  However, 
that regulatory amendment applies only for claims filed on or 
after August 29, 2001.  The veteran's claim to reopen his 
claim of entitlement to service connection for avascular 
necrosis was received prior to August 29, 2001.  Therefore, 
the regulatory amendment does not apply to consideration of 
this case.  The Board will consider the claim under the 
version of 38 C.F.R. § 3.156(a) set forth above.

A two-step analysis is conducted on appeals attempting to 
reopen a finally denied claim.  The Board must first 
determine whether the claimant has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  Then, if new and material evidence has been submitted 
to reopen the claim, the Board may then proceed to evaluate 
the merits of the claim but only after ensuring that the duty 
to assist has been fulfilled.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); see also Elkins v. West, 12 Vet. App. 209 
(1999); Winters v. West, 12 Vet. App. 203, 206 (1999).

The Board notes that the claimant did not perfect an appeal 
of the November 1987 rating decision, or the February 1988 
rating decision which denied service connection for avascular 
necrosis.  Those rating decisions are final.  38 U.S.C.A. 
§ 7105 (West 1991).  Also, his claim of entitlement to 
service connection for avascular necrosis was denied by means 
of a Board decision dated in April 1982.  That Board decision 
is final.  38 U.S.C.A. § 7104 (West 1991).  Therefore, 
pursuant to the Court's holding in Evans v. Brown, 9 Vet. 
App. 273 (1996), the Board will consider whether new and 
material evidence has been submitted to reopen the claim of 
entitlement to service connection for avascular necrosis 
subsequent to the February 1988 rating decision.

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §§ 101, 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2001).  Disability which is 
proximately due to or the result of a disease or injury 
incurred in or aggravated by service will also be service-
connected.  38 C.F.R. § 3.310 (2001).  Service connection may 
also be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2001).

Therefore, in order to produce evidence which bears directly 
and substantially upon his claim such that it must be 
considered to fairly decide the merits of that claim, the 
claimant must produce evidence, which in conjunction with the 
evidence already of record, bears upon the question of 
whether avascular necrosis was incurred in or aggravated by 
his service or is proximately due to or the result of a 
disease or injury incurred in or aggravated by service.  The 
Board finds that there is new evidence of record which bears 
upon that question.

The new evidence received subsequent to the February 1988 
rating decision consists of VA and private medical records, 
statements in support of the veteran's claim, and the 
transcripts of personal hearings.  The veteran has also 
submitted duplicate copies of records which are not 
considered new evidence.

The private medical evidence contains statements regarding 
the etiological relationship between the veteran's avascular 
necrosis and the steroidal medications with which he was 
treated for his service-connected contact dermatitis.  
Moreover, the May 2001 independent medical opinion and 
private medical statements dated in July 2000, September 
1997, and January 1996 contain evidence regarding the likely 
origins of the veteran's avascular necrosis and the 
likelihood of the inception of avascular necrosis as the 
result of steroidal treatment.  As such, that evidence is 
material as it must be considered in order to fairly 
adjudicate the merits of the veteran's claim.

Accordingly, the Board finds that new and material evidence 
has been received to reopen the claim of entitlement to 
service connection for avascular necrosis.  His claim of 
entitlement to service connection for avascular necrosis is 
hereby reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2000).

The Board will proceed to address the claim of service 
connection for avascular necrosis on the basis of all the 
evidence, both old and new.  Inasmuch as the RO did likewise 
in a November 1995 rating decision and inasmuch as this 
results in an allowance of the veteran's claim, the Board 
finds that no prejudice to the veteran will result.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Entitlement to service connection for avascular 
necrosis.

This claim arises from the veteran's application for service 
connection for avascular necrosis.  There is no issue as to 
substantial completeness of the application.  See 38 U.S.C.A. 
§ 5102 (West Supp. 2001).  VA has secured all VA and private 
medical records that the veteran has indicated are available 
and pertinent to his claim, and VA has satisfied its duty to 
assist with respect to such records.  See 38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  In addition, the veteran has 
been advised of the evidence necessary to substantiate his 
claim, by means of the statement of the case, the 
supplemental statement of the case, and rating decision 
issued regarding his claim.  See 38 U.S.C.A. § 5103(a) (West 
Supp. 2001).  Therefore, the Board finds that the 
requirements with regard to notice and development of the 
veteran's claim, have been satisfied.

The veteran contends that avascular necrosis is proximately 
due to or the result of steroidal treatment provided for his 
service-connected contact dermatitis.  After a review of the 
record, the Board finds that the veteran's contentions are 
supported by the evidence, and his claim is granted.

Service connection may be established for a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (2001).  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310 (2001).

An October 1977 private medical report provides an opinion 
that the veteran had large doses of cortisone in 1951, while 
in service, which is one of the causes of avascular necrosis.  
The physician provided an opinion that this was the best 
explanation to explain his avascular necrosis, despite the 
fact that there was a long time interval between his first 
dose and the current situation.

A May 1978 VA examination contains the opinions of three 
physicians.  One states that "to the best of my knowledge, 
the cortisone tx did not lead to hip disease."  Another 
notes that the veteran did not have continuous steroids after 
leaving service from 1953 to 1976 and had no hip complaints 
for 18 years following service.  That physician states, "I 
doubt that service steroids caused alleged avascular necrosis 
left hip!"

An August 1978 private medical report shows that the 
physician reviewed the veteran's condition and events that 
apparently led up to his present state, including what was 
felt to be a relatively exhaustive search through the 
veteran's history.  The physician stated, "I feel very 
secure in the assertion that pretty well by process of 
elimination the avascular necrosis of this patient's left 
femoral head that resulted in his present condition was 
directly related to the steroids that the patient allegedly 
received while in the Military from 1950 to 1953."

A November 1979 independent medical opinion shows that the 
physician notes that the veteran was in service from 1950 to 
1953 and developed chronic skin eruptions and rashes related 
to various sensitivities.  He was treated apparently with 
ACTH and questionably the topical steroids.  He had a period 
of hospitalization of 113 days in Germany followed by 60 days 
in Walter Reed Hospital.  In 1976, he developed pain in the 
left hip which was diagnosed as avascular necrosis of the 
left femoral head.  The physician stated that the 
relationship between the administration of high dose 
cortisone and the incidence of avascular necrosis of the 
femoral heads, humeral heads, and knees is well established.  
It was suggested by many in the references that the incidence 
of avascular necrosis is both time related and dose related 
phenomenon although that had not been established with any 
accuracy.  Avascular necrosis of the hips, shoulders, and 
knees was commonly seen in patients with systemic disease 
requiring administration of cortisone, including chronic skin 
problems.  In none of the literature did the physician find a 
suggestion that the actual avascular necrosis could manifest 
as late as 23 years following the administration of the 
steroid.

The physician stated that bearing in mind the well documented 
relationship between the administration of cortisone and the 
incidence of avascular necrosis, it was definitely possible 
that the avascular necrosis occurring in the veteran's hips 
may be as a result of steroid therapy.  However, there 
remained points on which the physician was unclear.  There 
was some doubt as to whether the veteran had steroids after 
his discharge from service.  If he continued on steroid 
therapy perhaps the advent of the avascular necrosis of the 
hips would seem more feasible.  The physician was also 
concerned that a time interval of 23 years between the 
cessation of cortisone and the advent of avascular necrosis 
may be somewhat longer than one would expect.  Review of the 
veteran's records yielded little information as to the 
frequency and dosage of the cortisone administered.  The only 
two references were for parenteral doses of ACTH rather than 
cortisone and were relatively small doses over a short period 
of time.  There was no other mention of dose and frequency in 
the veteran's records.  Without that information, the 
physician found it very difficult to be positive about the 
likelihood of the veteran's condition being related to the 
medication.

The physician summarized that the incidence of avascular 
necrosis associated with the administration of cortisone was 
well shown.  However, he found it difficult to be definite in 
the veteran's case as he knew little about the amount of 
steroid administered and the frequency with which it was 
administered.  Furthermore, the period interval between the 
supposed cessation of administration of cortisone and the 
development of symptoms related to avascular necrosis was 
somewhat long.

An August 1987 private medical report shows that the veteran 
was having bilateral shoulder problems.  The physician 
diagnosed early avascular necrosis of the humeral head on the 
left side and the glenoid on the right side.

A January 1988 private physician's letter notes that it was 
the physician's understanding that the veteran received large 
doses of steroids while in service.  The veteran, despite 
being otherwise healthy and vigorous, had undergone aseptic 
necrosis of the left femoral head seven or eight years prior 
and had a total hip replacement.  The veteran also had 
bilateral aseptic necrosis of the shoulders.  The physician 
noted that the most common cause of non-traumatic aseptic 
necrosis of the humeral and femoral heads was alcoholism or 
the use of steroids.  The veteran had never abused alcohol, 
and therefore the physician felt that one could clearly make 
the assumption that the aseptic necrosis that the veteran had 
incurred in both of his shoulders and in his left hip was the 
direct result of steroids he received while on active duty.  
The physician stated that despite what appeared to be a clear 
issue the veteran had been denied medical care by VA.

A January 23, 1996, private medical report shows that the 
veteran had left hip surgeries and left shoulder surgery 
secondary to avascular necrosis.  He continued to pursue the 
etiology of his problem with the government having been 
unsuccessful in convincing the government of the relationship 
of the use of high dose of steroids to his avascular 
necrosis.  The physician discussed the fact that the use of 
steroids was a well documented and accepted etiology of 
avascular necrosis in the orthopedic literature.  One 
physician states that osteonecrosis in the shoulder in a 
nontraumatic setting was almost always associated with the 
use of steroids.  Multiple sources indicated that avascular 
necrosis of the femoral head was most commonly associated 
with trauma, alcoholism, use of steroids, or an idiopathic 
diagnosis (by exclusion).  It was unclear to the physician 
how VA could disregard the vast information on the topic and 
the physician knew of no literature which indicated a finite 
period of time in which the symptomatology always presented 
itself after the use of steroids.

A January 31, 1996, private physician's letter states that 
the relationship between the use of steroids and aseptic 
necrosis remained the same and, if anything, more and more 
evidence was gathered.  Avascular necrosis associated with 
steroids could occur in patients as recent as six months to a 
year after administration of as long as ten or even 20 years 
after the administration.  This would be especially true when 
dealing with non-weight bearing joints such as the shoulders.  
The physician's original opinion of January 1988 remained 
that same that there was a clear relationship between the 
Glucocorticoid steroid use and the effect on bone density, 
and in particular, the cause of avascular necrosis.

A September 17, 1997, private physician's repeats the 
background information in the January 31, 1996, letter and 
further provides an opinion that "in my opinion as an 
orthopedic surgeon, I feel in [the veteran's] case, his 
avascular necrosis is the direct result of the steroid 
treatment in the military during the 1950's, and the 
subsequent use thereafter for the treatment of his service 
connected skin disorder."

A July 19, 2000, private physician's letter states that the 
veteran was seen still battling with the government over his 
aseptic osteonecrosis of the humeral heads and his left hip.  
The physician provided two articles on steroid induced 
osteonecrosis of the humeral head and femoral head.  The 
physician provided an addendum dated July 24, 2000, which 
states that the physician had reviewed the articles and 
agreed that it could take up to 20 years for avascular 
necrosis to become evident.

A May 28, 2001, independent medical opinion requested by the 
Board shows that the physician reviewed all the records sent 
and the summary provided.  It appeared that the veteran was 
repeatedly treated while on active duty for severe 
generalized dermatitis and at times for prolonged periods 
with unknown doses of cortisone, topical cortisone, and ACTH 
10 units apparently daily.  Subsequent to discharge from the 
Army in 1953, he was treated at either a VA hospital or 
community hospital in 1956, 1957, 1962, 1972, and 1975 with 
unknown doses and unknown duration of corticosteroids as well 
as topical steroid creams for recurrent severe dermatitis.  
In the 1975 hospitalization, records showed that he had 40 
milligrams prednisone daily for about ten days which was 
reduced to 5 milligrams of prednisone upon discharge.  
Whether he received any other corticosteroid therapy between 
those documented episodes was unstated.  His first symptoms 
of hip problems appeared in March 1976 but apparently the 
radiographs were normal.  By September 1976, radiographic 
changes were observed.  Avascular necrosis of the left hip 
was diagnosed and led to arthroplasty in 1977.  There were 
subsequent complications and revisions.  Since then, 
commencing in about 1981, he developed shoulder symptoms 
which were diagnosed in 1987 as avascular necrosis of both 
shoulders.  There was no evidence of subsequent 
corticosteroid therapy and no history of other etiologies for 
avascular necrosis.

The independent medical opinion concludes that in the absence 
of other etiological factors, one must conclude that the 
corticosteroid therapy including the initial ACTH was 
responsible for the avascular necrosis in the veteran's case.  
Avascular necrosis subsequent to corticosteroid therapy 
rarely if ever occurs after low dose, even continuous, 
therapy.  The problem seems to appear after large dose and 
especially intermittent large dose treatment.  The physician 
was not aware of any well documented cases of avascular 
necrosis occurring 15, 20, or more years after exposure to 
corticosteroids in the absence of any other etiological 
factors.  It was therefore impossible to implicate only the 
initial steroid treatment in 1950 to 1953 as the cause of the 
subsequent bone necrosis.  Admittedly, the veteran received 
the most profound exposure to these agents during that 
period, but the time course without subsequent exposure 
seemed to the physician to be too long.  It was the repeated 
treatment with corticosteroids in at least moderate doses 
that could be implicated in the development of his bone 
necrosis.

The veteran also appeared at personal hearings to provide 
evidence in May 1997 at the RO and in July 2000 before the 
undersigned.

The Board finds that there is at the very least "an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove" the proposition 
that the veteran's avascular necrosis is the result of 
steroid treatment received for his service-connected contact 
dermatitis.  See 38 C.F.R. § 3.102 (2001).  Numerous 
physicians have addressed the issue with the majority seeming 
to agree that the avascular necrosis is more likely than not 
the result of treatment with steroids for the veteran's 
service-connected contact dermatitis.  Most recently, an 
orthopedic surgeon and an independent medical opinion have 
concurred with the proposition that the veteran's avascular 
necrosis is the result of steroid treatment received for his 
service-connected contact dermatitis.  Therefore, the Board 
finds that the evidence is at least in equipoise and thus 
will resolve this balance of evidence in favor of the 
veteran.

Accordingly, the Board finds that the evidence shows that 
avascular necrosis is proximately due to or the result of 
medication administered to the veteran as a result of his 
service-connected contact dermatitis.  Therefore, entitlement 
to service connection for avascular necrosis is granted.  
38 U.S.C.A. §§ 1110, 1153, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2001).


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for avascular 
necrosis and that claim is reopened.

Entitlement to service connection for avascular necrosis is 
granted.




		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

